Case 8:21-cv-01079-WFJ-CPT Document1 Filed 05/05/21 Page 1 of 7 PagelD 1

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

Tampa Division

Case No. B. 24 CV \or’ fA es-c¢ rt

 

 

 

 

 

 

 

} : :
. to be filled in by the Clerk's Office)
Mohamed Fathy Said ) (ta be filed in by mh
Plaintiffis)
(Write the full name of each plaintiff who is filing this complaint. ‘ole ¢check ane 7
Uf the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check ane) Yes []No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-Y-
Embassy of Qatar )
Ministry of Justice Qatar ) S
Ministry of Foreign Affairs ) =
Ministry of Interior ) if
"see attached" , > “7
Defendant(s) ) cn gz
(Write the fall name of each defendant who is being sued. If the .. 7
names of all the defendants cannot fit in the space above, please ) = : a
write “see attached” in the space and attach an additional page T
with the full list of names. Do not include addresses here.) , 2
oN
- 9
1
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)
NOTICE
Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should of contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.
Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.
In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma paupcris.
Page 1 of 6
Case 8:21-cv-01079-WFJ-CPT Document1 Filed 05/05/21 Page 2 of 7 PagelD 2

I. The Parties to This Complaint

A.

The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Address

County
Telephone Number
E-Mail Address

The Defendant(s)

 

“Mohamed Fathy sad £78

Largo — Fl TTS
“City - State Zip Code

Pinellas

813-410-3786

Kingsize488@gmail.com

 

 

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Sob or Title (known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 3
Name
Job or Title (known)
Address

 

 

 

 

Embassy of Qatar

2555 M St, NW __ __
_WashingtonDC 20037

City State Zip Code

 

202-274-1600

 

 

[J Individual capacity  [] Official capacity

Ministry of Justice Qatar

 

 

 

 

P.O. Box 917. . _ _ a __
Doha atar
Citv State Zip Code

 

 

 

974-483-2875
info@moj.gov.ga
(J Individual capacity  [] Official capacity

 

Ministry of Foreign Affairs

 

Almiragab Tower, West Bay

Doha Qatar
City State Zip Code

Page 2 of 6
Il.

Case 8:21-cv-01079-WFJ-CPT Document 1 Filed 05/05/21 Page 3 of 7 PagelD 3

 

 

County
Telephone Number 974-401-1111
E-Mail Address (if known) information@mofa.gov.qa

Defendant No. 4

(] Individual capacity [XJ Official capacity

 

 

 

 

 

 

Name Ministry of Interior
Job or Title (if known)
Address Qatar

Citv State Zip Code
County re . oo _
Telephone Number 974-236-7111
E-Mail Address (i/kaown) inof@moi.gov.qa

Basis for Jurisdiction

 

CJ Individual capacity  [X] Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that applv):

(X] Federal officials (a Bivens claim)
) State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

The Internation Laws were broken by reason for deportation, holding my US passport. | was forced to
sign documents otherwise the authorities would not let me see my son.

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

Page 3 of 6
1

Case 8:21-cv-01079-WFJ-CPT Document1 Filed 05/05/21 Page 4 of 7 PagelD 4

Ill, Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

Doha, Qatar at the Building of Interior Department for Deportation.

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
10/20/16 around 12 in the afternoon.

 

c. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

 

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Page 4 of 6
Case 8:21-cv-01079-WFJ-CPT Document1 Filed 05/05/21 Page 5 of 7 PagelD 5

N/A

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

I was contacted by telephone to come to the Building of Intelligence and bring my ID with me, the authorities
also stated there was no issuc. | left my son in the care of neighbors so that | could meet with the authorites,
Upon arrival the authorities immediately demanded my US Passport and interrogated me for over 5 hours and
stated ] couldn't leave the premises. They said I needed a sponsor with a valid passport other than the legal
sponsor | currently had and that an order for deportation for my son and myself was being processed. | explained
I needed to get my son and the US Embassy to be involved on my behalf and the officer explained that the US
Embassy were the ones responsible for these actions. I informed the officer that the US Embassy was for my
protection and rights as a US Citizen. I was told to sign a document and leave my US Passport in order to reach
my son and would have 15 days to leave Qatar and obtain my own transportaion to Egypt. | was forced to sign
documents | was unable to read in order to leave and get my son. Over the next 15 days I would receive calls
every 2 hours to ensure that I was leaving Qatar by the deadline provided. | established the case in Egypt
however I was informed that | had to file the case in the US Courts.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

Page $ of 6
Case 8:21-cv-01079-WFJ-CPT Document1 Filed 05/05/21 Page 6 of 7 PagelD 6

A. For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

Printed Name of Plaintiff Mohamed Fathy Said _ _ = ——

Signature of Plaintiff _ =

B. For Attorneys

Date of signing: af ii wink a cent

Signature of Attorney - _ a

Printed Name of Attorney — ott . ti,

Bar Number a a —_ _ _ ee
NameofLaw Firm | _ _ — ee
Address 12001 S Belcher Rd A Apt E78. —_ a a _
os ee FL. ATS
Citv State Zip Code
Telephone Number 813-410-3786 _ — — _
E-mail Address Kingsize488@gmail.com —__ _ a

Page 6 of 6
Case 8:21-cv-01079-WFJ-CPT Document1 Filed 05/05/21 Page 7 of 7 PagelD 7

V. Relief

| would like the court to award me for damages for being treated unfairly and as though | were a
criminal in a foreign country. | am seeing 11 million dollars for the pain and suffering for not only the

incidents that happened in Qatar and the way the authorities treated me but for the years that pass
from then to current.
